Title: 6th.
From: Adams, John Quincy
To: 


       Miss Betsey Cranch came and stay’d here all day. Miss Nancy went out to day, and will spend the rest of the week, with some of her friends. Went with my Cousin to Mr. White’s in the Evening. Mr. Ben: Blodget was there; but soon took his leave. There is something in this person that makes me, and Eliza smile, whenever we look at him. I don’t doubt however but he is a very good sort of a youth.
       I feel in much better spirits, than I have for a considerable time, and I hope, the gloom that has oppressed my mind, for some weeks, is now entirely dispelled. I have not that I know of, been ever, more contented, and happy, than I now feel myself; and I am now fully satisfied, that I have nothing to fear from a Quarter, which has given me a great deal of anxiety.
      